PUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                      No. 13-7


ANTHONY BERNARD JUNIPER,

                   Petitioner-Appellant,

             v.

DAVID W. ZOOK, Warden, Sussex I State Prison,

                   Respondent-Appellee.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:11-cv-00746-JAG)


Argued: September 15, 2017                              Decided: November 16, 2017


Before GREGORY, Chief Judge, WYNN and DIAZ, Circuit Judges.


Vacated in part and remanded by published opinion. Judge Wynn wrote the opinion, in
which Chief Judge Gregory and Judge Diaz concurred.


ARGUED: Dawn Michele Davison, VIRGINIA CAPITAL REPRESENTATION
RESOURCE CENTER, Charlottesville, Virginia, for Appellant. Matthew P. Dullaghan,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee. ON BRIEF: Elizabeth Hambourger, Johanna Jennings, CENTER FOR DEATH
PENALTY LITIGATION, Durham, North Carolina, for Appellant. Robert E. Lee, Jr.,
VIRGINIA CAPITAL REPRESENTATION RESOURCE CENTER, Charlottesville,
Virginia, for Appellant. Mark R. Herring, Attorney General, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.
WYNN, Circuit Judge:

       Following a bifurcated jury trial in the Circuit Court, City of Norfolk, Virginia, a

jury convicted and sentenced to death Petitioner Anthony Juniper (“Petitioner”) for the

January 16, 2004 murders of Keshia Stephens, her younger brother Rueben Harrison, and

her two daughters Nykia Stephens and Shearyia Stephens. After unsuccessfully pursuing

collateral relief from his conviction and death sentence in Virginia courts, Petitioner filed

an action under 28 U.S.C. § 2254 in the U.S. District Court for the Eastern District of

Virginia against Respondent David W. Zook, in his official capacity as Warden, Sussex I

State Prison (“Respondent”). Before the district court, Petitioner asserted numerous bases

for relief, including that his prosecutors failed to turn over certain pieces of “material”

exculpatory and impeaching evidence in violation of Brady v. Maryland, 373 U.S. 83

(1963).     The district court granted Petitioner limited documentary discovery, denied

Petitioner’s request for an evidentiary hearing, and rejected all of Petitioner’s claims and

dismissed his petition.

           After conducting a careful review of the record, we conclude that the district court

abused its discretion in dismissing Petitioner’s Brady claim without holding an evidentiary

hearing because it failed to assess the plausibility of that claim through the proper legal

lens. Accordingly, we vacate the district court’s decision as to the Brady claim and remand

the case to the district court for further proceedings consistent with this opinion. 1


       1
         Petitioner obtained a certificate of appealability as to three additional claims. The
first and second claims, which Petitioner raised pursuant to the Supreme Court’s opinion
in Martinez v. Ryan, 566 U.S. 1 (2012), asserted (1) that Petitioner’s state trial counsel


                                                2
                                              I.

                                              A.

        According to the evidence presented at trial, Petitioner and Keshia Stephens had

been involved “in an on-again, off-again tumultuous relationship for approximately two

years.” Juniper v. Commonwealth, 626 S.E.2d 383, 394 (Va. 2006). On the morning of

the murders, Renee Rashid, who testified under a grant of immunity, took Petitioner to

Keshia’s apartment to retrieve some of his belongings. Rashid and Petitioner arrived at the

apartment, which was on the second floor of a building in Norfolk, Virginia, at

approximately 10:20 a.m. While in the apartment, Rashid heard Petitioner and Keshia

arguing, with “Keshia repeatedly ma[king] comments such as, ‘[T]here’s nobody but you.

I told you I’m not seeing anybody but you.’” Id. at 393. Rashid left the apartment, and

Petitioner remained behind. Rashid testified that as she drove away, “she heard four

‘booms,’ which she described as ‘sound[ing] like gunshots.’” Id.




failed “to properly challenge the prosecutor’s violation of Batson v. Kentucky, 476 U.S. 79
(1986),” Juniper v. Zook, 117 F. Supp. 3d 780, 787 (E.D. Va. 2015), and (2) that his state
trial counsel failed “to make a constitutional objection to the trial court’s exclusion of
expert testimony on [Petitioner’s] future dangerousness,” id. The final claim alleged that
Petitioner’s appellate counsel failed to appeal an objection that the jury instructions did not
require the jury to find each aggravating factor unanimously and beyond a reasonable
doubt. Juniper v. Pearson, No. 3:11–cv–00746, 2013 WL 1333513, at *43 (E.D. Va.
March 29, 2013), vacated in part sub nom. Juniper v. Davis, 737 F.3d 288 (4th Cir. 2013).
Because we conclude the district court improperly dismissed Petitioner’s Brady claim
without holding an evidentiary hearing, we decline to resolve Petitioner’s remaining three
claims as those claims would be moot if the district court rules in Petitioner’s favor on the
Brady claim and awards Petitioner a new trial.


                                              3
      Rashid drove to the house of Gwendolyn Rogers, Petitioner’s mother, where she

met Rogers and Keon Murray, a friend of Petitioner. Murray, also testifying under a grant

of immunity, said that while at Rogers’s house he received a call from Petitioner, which

originated from Keshia’s phone number. According to Murray’s testimony, Petitioner told

Murray over the phone that “They gone,” and that Petitioner “killed them,” but did not

name whom he had killed. Id. at 395.

      Murray then called his friend Tyrone Mings, a twice-convicted felon who lived with

his girlfriend, Melinda Bowser, one block from Keshia’s apartment building. According

to Mings’s testimony, Murray asked Mings to check on Keshia’s apartment because

“[Murray] heard some shots.” J.A. at 412. Some time later, Mings walked down the street

to Keshia’s apartment and found that Keshia’s front door appeared to have been “kicked

in.” Juniper, 626 S.E.2d at 395.

      Upon entering Keshia’s apartment, Mings testified that he saw [Petitioner]
      standing in the living room with a white substance on his face and holding
      an automatic pistol. When Mings asked [Petitioner] about Keshia,
      [Petitioner] directed Mings to the back of the apartment. Upon entering the
      master bedroom, Mings saw Rueben and a young girl lying on the bed.
      Mings did not see Keshia and asked [Petitioner] where she was. [Petitioner]
      told Mings she was “between the bed and the dresser.” Mings returned to
      the bedroom and called to the people in the room, but no one answered.
      Mings departed Keshia’s apartment, leaving [Petitioner] in the living room,
      still holding the pistol.

Id. Mings testified that he then returned to his apartment and told Bowser what he had

seen at Keshia’s apartment.

      Meanwhile, according to Rashid’s and Murray’s testimony, Rashid and Murray left

Rogers’s apartment in Rashid’s car, picked up Petitioner’s cousin, John Jones, and



                                           4
proceeded to Keshia’s apartment building. While Rashid waited in the car, Murray and

Jones got out of the car and searched for Petitioner. Jones called out several times for

Petitioner to “[c]ome out.” J.A. 406. Petitioner came down to the car and got into the

passenger seat, beside Rashid. Murray and Jones got in the back seats. Both Rashid and

Murray testified that Petitioner was holding a handgun when he got in the car. Id. at 390,

408. Rashid further testified that Petitioner “appeared to be jittery” and “was breathing

real hard.” Id. at 389. And according to Murray, Petitioner “look[ed] nervous.” Id. at 407.

       After telling Bowser what he had seen, Mings walked back from his apartment

toward Keshia’s apartment. Mings testified that while he was walking to Keshia’s

apartment, he saw Petitioner, Murray, and Jones leaving Keshia’s apartment. Mings then

observed Petitioner, Murray, and Jones get into a car, which was driven by “a female,” and

drive off. Id. at 415-17. At that point, Mings walked back to his apartment. Mings testified

that when he returned to his apartment, Bowser called the police. At trial, a Norfolk Police

officer testified that at 12:44 p.m. he responded to a call reporting a disturbance and

possible gunshots at Keshia’s apartment. The officer, who was later joined by another

officer, walked around the complex, talked to two residents, and, finding nothing troubling,

“left the apartment complex believing the call to have been a false report.” Juniper, 626
S.E.2d at 395.

       Meanwhile, Rashid drove Petitioner and Jones to Jones’s apartment, and then

returned to her own apartment. Rashid testified that, after arriving at home, she called

Petitioner’s mother. Phone records introduced at trial established that this call occurred at

1:10 p.m.


                                             5
      In the meantime, Mings walked back to Keshia’s apartment a third time, this time

accompanied by Bowser. On the way to her apartment, Mings and Bowser saw the officers

who had responded to the 12:44 p.m. call leave. Mings and Bowser returned to their

apartment, and Bowser called the police a second time. At approximately 2:20 p.m., a

large number of Norfolk Police Department officers responded to a second call regarding

a disturbance at Keshia’s apartment.     Mings and Bowser were waiting outside the

apartment when the officers arrived. Mings testified that he told the officers there were

victims inside, but did not tell the officers that he had observed Petitioner inside the

apartment with a gun because Mings “feared for [his] safety.” J.A. 419.

      One of the officers who responded to the 2:20 p.m. call testified that, when he

reached the front door of Keshia’s apartment, the “whole center part of the door was

completely knocked . . . inward into the apartment, and wooden debris from the door was

lying inside the apartment.” Juniper, 626 S.E.2d at 395. Upon entering the apartment,

officers found

      Nykia’s body lying across Rueben on the bed in the master bedroom. They
      then observed Shearyia’s body lying across Keshia’s body on the floor beside
      the bed. The officers received no response from any of them. . . .

      All four victims . . . died as a result of gunshot wounds. Keshia was stabbed
      through her abdomen, shot three times, and grazed by a fourth bullet. . . .
      The stab wound did not fatally wound Keshia, but tore through the muscle of
      her abdominal wall. There was a great deal of blood accompanying the
      wound, however, which led the medical examiner performing the autopsy to
      conclude that the stab wound was probably the first injury inflicted on
      Keshia. . . . Two-year old Shearyia was shot four times while in her mother’s
      arms. . . . Rueben Harrison was shot three times. . . . Four-year old Nykia
      was shot one time behind her left ear.

Id. at 394–95.


                                           6
       At the crime scene, police officers found the handle and blade of a steak knife, which

originally were joined. According to expert testimony, the “stab wound was consistent

with a wound that would have been caused by the knife blade found at the scene of the

crime.” Id. at 394. Investigators found Petitioner’s latent thumbprint on the part of the

knife blade nearest the handle, and Petitioner’s DNA on the knife handle. Investigators

also found a cigarette butt bearing Petitioner’s DNA at the threshold of the apartment.

       Although law enforcement officers never recovered the firearm used to kill the

victims, a firearms expert concluded “the bullets recovered from the victims’ bodies were

fired from a single nine-millimeter, Luger semi-automatic pistol.” Id. at 395. At the crime

scene, law enforcement officers found an ammunition box that contained the type of bullets

used to kill the victims, as well as a number of cartridges and cartridge casings. Although

the investigators did not identify any prints of value on the cartridges or cartridge casings,

they did find a print of value on the ammunition box. Investigators could not identify to

whom the print on the ammunition box belonged, but concluded it was not Petitioner. On

the bed in the master bedroom, beside the victims, law enforcement officers found an

ashtray with a cigarette butt. DNA found on the cigarette butt belonged to an “unknown

individual,” not Petitioner nor any of the victims. J.A. 385.

                                             B.

       On April 7, 2004, a grand jury indicted Petitioner for capital murder, use of a firearm

in commission of a felony, and statutory burglary. A jury convicted Petitioner of four

counts of capital murder, statutory burglary while armed with a deadly weapon, and four




                                              7
counts of use of a firearm in commission of a felony. Juniper, 626 S.E.2d at 393.

Following a separate sentencing hearing, the jury sentenced Petitioner to death.

       Petitioner directly appealed his conviction and death sentence to the Supreme Court

of Virginia, asserting numerous grounds for relief. Finding no reversible error, the

Supreme Court of Virginia affirmed Petitioner’s conviction and sentence on March 2,

2006. Id. at 427–28.

       On December 11, 2006, Petitioner filed a petition for state collateral relief. The

120-page petition exceeded the relevant 50-page limit, and Petitioner concurrently filed a

motion for relief from the page limitation.        The Supreme Court of Virginia denied

Petitioner relief from the page limit and directed Petitioner to refile his petition in

compliance with the 50-page restriction. Petitioner refiled his state collateral relief petition

on March 2, 2007, alleging, among other claims, that the prosecution failed to turn over

material exculpatory evidence, that the prosecution failed to correct testimony it knew to

be false, and that he was denied effective assistance of trial counsel. Petitioner also twice

moved the court to permit additional factual development, specifically requesting, among

other materials, that the court “order the Commonwealth to provide habeas counsel copies

of all taped, typed, or otherwise memorialized interviews or statements taken in connection

with investigating [Petitioner in] the above-captioned case.” J.A. 746. Respondent

opposed Petitioner’s request for discovery, twice representing that Petitioner “was

provided everything required by law[.]” Id. at 682, 764. On March 4, 2011, the Supreme

Court of Virginia denied Petitioner’s request for additional factual development and




                                               8
dismissed his habeas petition. Juniper v. Warden of Sussex I State Prison, 707 S.E.2d 290,

311 (Va. 2011).

       In 2011, the lead investigator in Petitioner’s case, Detective R. Glenn Ford, was

federally prosecuted for and convicted of taking bribes from drug defendants in exchange

for falsely representing to judges and prosecutors that those defendants had cooperated in

homicide investigations. During that prosecution, it was revealed that investigative notes

maintained by Ford related to Petitioner’s case had not been turned over to Petitioner’s trial

counsel. Among several pieces of allegedly exculpatory information included in the

investigative notes, the notes stated that, in the immediate aftermath of the murders,

investigators interviewed one of Keshia’s neighbors, Wendy Roberts, and asked her to

view a photo line-up. Petitioner’s trial counsel did not know that Wendy had discussed

Petitioner’s case with investigators.

       Investigators assisting in Petitioner’s habeas proceedings approached Wendy, who

provided an affidavit averring that the night before the murders she heard a man and woman

arguing in Keshia’s apartment. She heard arguing again the following morning. And then

in the afternoon, as she was taking her dog outside, she heard “a series of loud pops.” J.A.

885. Soon after, a man came down the stairs from Keshia’s apartment and told Wendy

“What the fuck are you looking at lady?” Id. at 886. The man then got into an “older”

“large four-door car” (not a truck, van, or SUV) and drove off. Id. Wendy stated that the

man, who was one of three African-American men who regularly visited Keshia’s

apartment, was the only person in the car. Wendy further averred that this occurred




                                              9
sometime between 1:00 and 2:30 p.m. and approximately five minutes before a large

number of police officers arrived.

       Wendy’s son, Jason, also provided an affidavit to Petitioner’s habeas investigators.

Jason, who lived with Wendy at the time of the murders, averred that he heard “gunshots”

and looked out his window and saw an African-American man running to a car parked in

front of Keshia’s building. Id. at 888. Jason said he immediately ran outside and saw the

man get into the driver’s seat of the car and drive off. According to Jason, within five

minutes, approximately thirteen police officers arrived.

       Attaching the Roberts’s affidavits and the investigative notes, Petitioner filed with

the Supreme Court of Virginia a new motion seeking factual development related to the

newly uncovered evidence. Petitioner’s motion specifically sought, among numerous

requests:

       All documents, reports, records, notes, memoranda, and recordings of
       whatever sort and in whatever meeting medium of meetings and contact
       between law enforcement authorities for the Commonwealth (including
       prosecutors, police, and agents or representatives of the Commonwealth) and
       Melinda Bowser, Tyrone Mings, Kevin Waterman, Wendy Roberts, Jason
       Roberts, Bernadette Patterson, John Jones, Jr., Sharon Louise Shell, Derrick
       ‘Breon’ Banks, Renee Rashid, Keon Murray, and Carlisha Stephens, that in
       any way involved the investigation or prosecution of [Petitioner] for murder,
       capital murder, or related offenses.

Id. at 920. Respondent opposed Petitioner’s request for additional factual development,

arguing that the motion was untimely and that Petitioner’s “assertion of a Brady violation

is without merit.” Id. at 890–91. Petitioner also filed a second petition with the Supreme

Court of Virginia seeking collateral relief from his conviction based on the newly

uncovered information. The Supreme Court of Virginia denied the second petition on the


                                            10
ground that it was not timely filed and denied the request for additional factual

development.

       On January 30, 2012, having exhausted his state remedies, Petitioner filed a petition

for writ of habeas corpus under 28 U.S.C. § 2254 in the U.S. District Court for the Eastern

District of Virginia. The federal habeas petition asserted many of the same bases for relief

as Petitioner’s state habeas petitions, and also asserted a claim under Brady related to the

withheld Roberts evidence.        Petitioner sought extensive discovery related to the

information revealed in the withheld investigative notes. Respondent opposed Petitioner’s

request for discovery and moved to dismiss the petition. In opposing Petitioner’s request

for discovery, Respondent again represented that Petitioner “received all the discovery that

state and constitutional law required at his trial.” Warden’s Opp. to Pet’r’s Mem. in Supp.

of Mot. for Leave to Conduct Disc., Juniper v. Pearson, No. 3:11-cv-746, at 4 (E.D. Va.

Aug. 6, 2012), ECF No. 64.

       After initially denying Petitioner’s discovery request in its entirety, the district court

granted Petitioner limited documentary discovery regarding the Roberts’s statements to

investigators.   In particular, the district court ordered production of the following

documents:

   1. Notes, reports, and memoranda—whether handwritten, typed, dictated, or
      transcribed—relating to or including information about conversations between the
      Norfolk Police Department and Wendy Roberts or Jason Roberts on or about
      January 16-17, 2004.

   2. Notes, reports, and memoranda—whether handwritten, typed, dictated, or
      transcribed—from the Norfolk Police Department officers who showed Wendy and
      Jason Roberts a photo lineup at their home on January 17, 2004, or were present
      when they viewed that photo lineup, regarding this interaction with them.


                                              11
   3. The photo lineup shown to Wendy and Jason Roberts on January 17, 2004, along
      with the names and identifying information of each person whose photograph was
      included in the lineup.

   4. Any memoranda, letters, or notes—whether handwritten, typed, dictated, or
      transcribed—between the Norfolk Police Department personnel and the Norfolk
      Commonwealth Attorney’s Office regarding Wendy and Jason Roberts, the photo
      lineup they viewed, statements they made, and conversations they had with Norfolk
      Police Department personnel.

J.A. 1147.

       In response to the district court’s discovery order, the State produced three pages of

typed investigative notes from Petitioner’s case, a six-picture photo array, and sworn

affidavits from Deputy Commonwealth’s Attorney Phillip G. Evans II, who handled

Petitioner’s case at trial, and Detective William A. Conway of the Norfolk Police

Department, who participated in the investigation of the Stephens’s murders. Two pages

of the typed notes were excerpted from the investigative notes Petitioner had already

obtained as a result of Ford’s criminal trial. The final page of notes was purportedly

prepared by Investigator D.I. Jones, who worked in the Norfolk Police Department’s

Forgery Unit and also responded to the Stephens’s murders. Investigator Jones’s notes

reported that he interviewed Wendy and Jason Roberts on the day of the murders, who,

according to the notes, stated as follows:

       Ms. Roberts stated that on 1-16-04 about 9:30 to 10AM a B/M in an older
       red Toyota pulled into the apt lot and was arguing with a B/F. She stated that
       they argue about three or four times a week. She thinks he is an ex-boyfriend.
       He came back around 12:30 or 12:45 today and they were arguing again. She
       heard the B/M tell the female that she had not better be there when he
       returned. About 1:30 PM today she heard what she thought was firecrackers.
       She said it was three or four bangs. She said the female moved into apt 1
       around Christmas time. She said the B/M comes around in the Toyota all
       hours of the day and night and beeps the horn for her. He comes around the


                                             12
       apt about 7:30 AM each morning wanting to see the kids. She said the male
       is about 6-2 150 lbs late 20’s in an older red Toyota like a Corolla. 2 The
       female is small 5-1 in her 20’s. 3 There is also another B/M that drives a older
       blue and white Ford 150 with a white camper shell that also goes to the apt.
       He is a very large fat guy. Jason was not home at the time of the argument,
       but has seen the people and the vehicles many times. He also heard the bangs
       when he got home and thought it was someone hammering. Both will call if
       they see the vehicles and will write down the license plates. The[y] believed
       there were 3 children that lived there, but they were not sure.

Id. at 1161. According to the investigative notes revealed in Ford’s trial, on the night of

the murders Ford and Detective Conway “spoke with Wendy Roberts, whose statement

was consistent with that of the interview given to Detective D.I. Jones.” Id. at 1162.

Deputy Commonwealth’s Attorney Evans’s and Detective Conway’s affidavits highlighted

several inconsistencies between Jones’s notes and Wendy’s 2011 affidavit, and Detective

Conway further averred that the “2011 Affidavit included numerous assertions which she

never said to me on January 17, 2004[.]” Id. at 1175.

       Deputy Commonwealth’s Attorney Evans’s and Detective Conway’s affidavits

stated that the State could not confirm that the six-photo array, which included Petitioner,

was the array shown to Wendy on the day of the murders, but that the array was in the

State’s file and resembled the black-and-white array Detective Conway recalled showing




       2
        At the time of the murders, Petitioner was 6-1, weighed over 300 pounds, and did
not drive a Toyota.
       3
         Wendy’s description of the black female resembled Keshia. Juniper, 2013 WL
1333513, at *14 n.8 (noting that Wendy’s description of the black female was “similar” to
appearance of Keshia and that Keshia moved into the apartment at the time Wendy said
the black female moved into the apartment).



                                             13
to Wendy on the night of the murders. 4 According to the investigative notes, Wendy,

although not “100 percent sure[,] . . . picked out the lower left” photo, which was not

Petitioner. Id. at 1163.

         Deputy Commonwealth’s Attorney Evans’s affidavit also described the

prosecution’s rationale for not disclosing the Roberts materials to Petitioner’s trial counsel

before trial. According to Deputy Commonwealth’s Attorney Evans, a 911 chronology—

which, according to Petitioner, the prosecution also did not disclose to Petitioner’s trial

counsel—coupled with Mings’s trial testimony that Petitioner committed the murders

before Mings first called 911, “clearly proved that the murders of the four victims occurred

prior to the first Norfolk Police Department response initiated at 12:44 p.m. on January 16,

2004.”       Id. at 1156.   Deputy Commonwealth’s Attorney Evans’s affidavit further

maintained that the Roberts materials were not “material[ly]” exculpatory—and thus not

subject to disclosure under Brady—because (1) “Wendy Roberts’ statements on January

16, 2004 were factually inconsistent with the documented event chronology of the Norfolk

Police Department response and activities in and around [Keshia’s apartment] on January

16, 2004” and (2) “[t]he objective record to include the 911 calls [Event Chronology] and

the eyewitness statements [memorialized on the 911 calls] proves that the murders did not

occur at 1:30 p.m. [Roberts’s statement in 2004] or ‘between 1:00 p.m. and 2:00 p.m.’ [per



         4
        Petitioner subsequently amended his petition to assert a claim under California v.
Trombetta, 467 U.S. 469 (1984), premised on the government’s failure to preserve
evidence establishing whether the line-up was the one in fact shown to Wendy. It is unclear
from the record whether the district court resolved that claim.


                                             14
Roberts’ 2011 Statement].” Id. at 1159–60 (final four bracketed phrases retained). Deputy

Commonwealth’s Attorney Evans and Detective Conway further averred that, based on a

thorough review, the documents produced in response to the district court’s order were all

documents in the Commonwealth’s files responsive to the order.

       After receiving the additional materials, Petitioner moved the district court for leave

to conduct additional documentary and deposition discovery, asserting that “the affidavits

and attached exhibits raise additional questions” warranting such discovery. Id. at 1195.

Respondent again opposed further discovery. The district court denied Petitioner’s request

for additional discovery on March 12, 2013.

       On March 23, 2013, the district court denied Petitioner’s Section 2254 petition in

its entirety. Juniper, 2013 WL 1333513, at *1. Regarding the Brady claim premised on

the Roberts materials, in particular, the district court concluded that the Roberts materials

were exculpatory and impeaching and improperly withheld, but nonetheless denied

Petitioner relief because it concluded that the Roberts materials failed to satisfy Brady’s

“materiality” requirement. Id. at *14–17. In reaching its decision, the district court elected

not to hold an evidentiary hearing on grounds that the facts alleged by Petitioner were

insufficient, even if proven true, to entitle Petitioner to relief. Id. at *16 n.10. The district

court granted a certificate of appealability as to Petitioner’s Brady claim related to the

withheld Roberts statements.

                                               II.

        On appeal, Petitioner argues that the district court erred in dismissing on the merits

his Brady claim premised on the withheld Roberts materials, or, in the alternative, that the


                                               15
district reversibly erred in dismissing the Brady claim without conducting an evidentiary

hearing and allowing further factual development. For the reasons that follow, we conclude

that the district court reversibly erred in ruling on the merits of Petitioner’s Brady claim

without holding an evidentiary hearing, and therefore do not reach Petitioner’s contention

that the district court incorrectly denied that claim on the merits.

                                              A.

       We review a district court’s decision to deny a habeas petitioner an evidentiary

hearing for abuse of discretion. Conaway v. Polk, 453 F.3d 567, 582 (4th Cir. 2006). “In

conducting such a review, we are mindful that, by definition, a court abuses its discretion

when it makes an error of law.” Id. (internal quotation marks and alterations omitted). “A

petitioner who has diligently pursued his habeas corpus claim in state court is entitled to

an evidentiary hearing in federal court, on facts not previously developed in the state court

proceedings, if the facts alleged would entitle him to relief, and if he satisfies one of the

six factors enumerated by the Supreme Court in Townsend v. Sain, 372 U.S. 293, 313

(1963).” 5 Id.


       5
           The six Townsend factors are:

       (1) the merits of the factual dispute were not resolved in the state hearing; (2)
       the state factual determination is not fairly supported by the record as a
       whole; (3) the fact-finding procedure employed by the state court was not
       adequate to afford a full and fair hearing; (4) there is a substantial allegation
       of newly discovered evidence; (5) the material facts were not adequately
       developed at the state-court hearing; or (6) for any reason it appears that the
       state trier of fact did not afford the habeas applicant a full and fair fact
       hearing.



                                              16
       A petitioner diligently has pursued his habeas claim in state court if he “‘made a

reasonable attempt, in light of the information available at the time, to investigate and

pursue claims in state court.’” Id. at 589 (quoting Williams (Michael) v. Taylor, 529 U.S.
420, 435 (2000)). “At a minimum, a diligent petitioner must ‘seek an evidentiary hearing

in state court in the manner prescribed by state law.’” Id. (quoting Williams, 529 U.S. at

437)). “Importantly, . . . in determining whether a petitioner has been diligent, the question

is not whether the facts could have been discovered but instead whether the prisoner was

diligent in his efforts.” Wolfe v. Johnson, 565 F.3d 140, 167 (4th Cir. 2009) (“Wolfe I”)

(internal quotation marks omitted). Under this standard, Petitioner diligently pursued in

state court his Brady claim premised on the withheld Roberts statements. In particular,

Petitioner repeatedly requested that the Commonwealth turn over all records related to its

investigation of his role in the Stephens’s murders, including notes and summaries of

potential witnesses, like the Roberts. And after obtaining the investigative notes revealed

in Ford’s trial, Petitioner unsuccessfully sought to reopen his state habeas proceedings and

specifically requested further discovery and an evidentiary hearing related to the Roberts

materials, only to have those requests denied on timeliness grounds.

       The parties also do not dispute that Petitioner can satisfy at least one of the six

factors set forth in Townsend. Specifically, state courts did not afford Petitioner the

opportunity to develop the facts underlying his Brady claim premised on the withheld

Roberts materials and dismissed the claim without addressing the merits. See Conaway,



Townsend, 372 U.S. at 313.


                                             17
453 F.3d at 590 (holding fifth Townsend factor satisfied when the petitioner had “never

been afforded an opportunity to develop the facts underlying the Juror Bias claim”); see

also Wolfe I, 565 F.3d at 170–71 (stating that habeas petition asserting Brady claim

premised on exculpatory and impeachment evidence withheld by prosecution likely

satisfied the first, fourth, and fifth Townsend factors).

       The key question, therefore, is whether Petitioner has alleged facts sufficient to

obtain relief under Section 2254. Conaway, 453 F.3d at 582. We evaluate the sufficiency

of Petitioner’s factual allegations “pursuant to the principles of Federal Rule of Civil

Procedure 12(b)(6).” Wolfe I, 565 F.3d at 169. Under that standard, we determine whether

the petition “states ‘a claim to relief that is plausible on its face.’” United States ex rel.

Oberg v. Penn. Higher Educ. Assist. Agency, 745 F.3d 131, 136 (4th Cir. 2014) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547 (2007)). “In doing so, we construe facts in

the light most favorable to the plaintiff . . . and draw all reasonable inferences in his favor.”

Id. (internal quotation marks omitted); Wolfe I, 565 F.3d at 169 (“[U]nder the Rule 12(b)(6)

standard, the court is obligated to assume all facts pleaded by the § 2254 petitioner to be

true.” (internal quotation marks and alterations omitted)).

       To prevail on his Brady claim, Petitioner must establish: (1) “[t]he evidence at issue

[is] favorable to [Petitioner], either because it is exculpatory, or because it is impeaching;”

(2) “that evidence [was] suppressed by the State, either willfully or inadvertently;” and (3)




                                               18
“prejudice [] ensued.’” Banks v. Dretke, 540 U.S. 668, 691 (2004). 6 The district court

concluded—and we agree—that Petitioner alleged sufficient facts to “meet[] the first prong

of the Brady test without any difficulty.” Juniper, 2013 WL 1333513, at *15. In particular,

the Roberts materials were exculpatory because, among other reasons, by indicating that

Keshia was alive at 12:30 p.m., they “contradict[ed]” the prosecution’s theory that the

murders occurred at 11:45 a.m.; they “peg[ged] the murders to a time when the

prosecution’s eyewitnesses all claimed [Petitioner] had already fled the scene”; and they

identified an alternative perpetrator who bore no resemblance to Petitioner, “drove a car

that obviously did not belong to [P]etition[er],” and “may have been angry with Stephens,

and even threatened her not to stay on the premises any longer, just hours before someone

killed her.” Id. at *14–15. Likewise, we agree with the district court that Wendy’s

identification of someone other than Petitioner in the photo array was exculpatory because

“[a]n eyewitness account pointing to a different suspect undoubtedly constitutes


       6
         Respondent asserts that Petitioner procedurally defaulted his Brady claim because
the Supreme Court of Virginia dismissed Petitioner’s second petition, which raised that
claim, as untimely. “Under the well-established doctrine of procedural default, a federal
habeas court may not review a claim that a state court has found to be clearly and expressly
defaulted under an independent and adequate state procedural rule unless the prisoner can
demonstrate [1] cause for the default and [2] prejudice resulting therefrom or demonstrate
that a failure to consider the claims will result in a fundamental miscarriage of justice.”
Weeks v. Angelone, 176 F.3d 249, 269 (4th Cir. 1999). The Supreme Court, however, has
recognized that the “cause” and “prejudice” requirements to excuse a procedural default
“‘parallel two of the three components of the Brady violation itself’”—“suppress[ion]” of
evidence amounts to “cause” and the materiality requirement addresses “prejudice.”
Banks, 540 U.S. at 691 (quoting Strickler v. Greene, 527 U.S. 263, 281–82 (1999)).
Accordingly, if Petitioner succeeds on his Brady claim he “necessarily” meets the
requirement to excuse his procedural default. Wolfe v. Clarke, 691 F.3d 410, 419–20 (4th
Cir. 2012) (“Wolfe II”).


                                            19
exculpatory material.” Id. at *15; see also, e.g., Hart v. Mannina, 798 F.3d 578, 588 n.1

(7th Cir. 2015) (“Whether recorded or not, any time a witness is presented with a photo

array, is asked to identify a suspect, and then fails to identify the suspect, if anyone in the

photo array is later prosecuted, he will be entitled under Brady . . . to know about the non-

identification.”).

       The district court also correctly determined that the Roberts materials were

impeaching. As the district court explained, “if Roberts saw Stephens alive [at 12:30 to

12:45 p.m.], such an observation would have impeached Tyrone Mings’ testimony about

going to the apartment, seeing the petitioner with a gun after he committed the murders,

and seeing petitioner gesturing to Stephens’ dead body[.]” Juniper, 2013 WL 1333513, at

*14. Roberts’s statement that Keshia was alive at 12:30 and that she heard sounds

resembling gunshots later in the afternoon also would cast doubt on Rashid’s testimony

that she heard gunshots as she left the apartment earlier in the morning and Murray’s

testimony that, in the morning phone call, Petitioner admitted to committing the murders.

Id. Put simply, “the Roberts’ 2004 eyewitness accounts, as memorialized by D.I. Jones’

typed notes and confirmed by Detectives Conway and Ford in their interview of Wendy

Roberts, flatly contradicted those of the prosecution’s key witnesses: Rashid, Mings, and

Murray.” Id.

       Regarding the second Brady element—suppression—the district court held that “the

record before the Court compels the conclusion that the prosecution did not give the

defense information about the Roberts[,]” noting that “[t]he Court has seen no sign in the

voluminous record that the Roberts’ names came up before the police corruption


                                              20
prosecution.” Id. at *15. The district court further stated that if, as Respondent maintained

before the district court,

       it is “highly likely that the prosecutor did provide the information to
       [Petitioner’s] trial counsel,” then why has [Respondent], throughout years of
       habeas proceedings steadfastly opposed production of the documents when
       [P]etitioner’s habeas counsel has sought them? If prosecutors had already
       shared the documents with trial counsel, what is it precisely that the
       Commonwealth and its various representatives have been so desperate to
       protect, and for what reason? The events leading up to this point, far from
       demonstrating a lack of concealment, show the Commonwealth’s entrenched
       resistance to transparency in this criminal prosecution and subsequent post-
       conviction proceedings.

Id. We agree with this analysis, and note that additional evidence in the record before the

district court pointed to suppression. For example, Deputy Commonwealth’s Attorney

Evans asserted in his affidavit that he did not believe the Roberts materials were subject to

disclosure under Brady because the Roberts’s statements were “factually inconsistent” with

the prosecution’s conclusion, based on the time of the first 911 call and Mings’s testimony

that murders occurred prior to the first 911 call.       J.A. 1159–60.     But the “factual

inconsisten[cy]” between the Roberts materials and the statements of the first 911 caller

and Mings is precisely what renders the Roberts materials exculpatory and impeaching for

purposes of Brady. See, e.g., Williams v. Ryan, 623 F.3d 1258, 1265 (9th Cir. 2010)

(holding that prosecution violated Brady by failing to disclose evidence “inconsistent with

the State’s theory at trial”); United States v. Tavera, 719 F.3d 705, 708 (6th Cir. 2013)

(holding that prosecution violated Brady by failing to disclose statements to prosecutor that

“directly contradicted the story of the government’s main witness”); Mendez v. Artuz, 303
F.3d 411, 414 (2d Cir. 2002) (“Suppressed information is exculpatory and thus ‘favorable’



                                             21
to the defense for Brady purposes when it directly contradicts the motive theory testified

to by prosecution witnesses.”); United States v. Zuazo, 243 F.3d 428, 431 n.2 (8th Cir.

2001) (explaining that evidence is exculpatory for purposes of Brady if it “contradict[s] the

government’s theory of guilt”). That Petitioner’s prosecutor seems to have fundamentally

misunderstood his obligation under Brady provides further grounds to conclude that the

prosecution suppressed the Roberts materials, and potentially other exculpatory or

impeaching evidence. 7 And Ford’s subsequent conviction for accepting bribes and making

false representations to courts only enhances the plausibility of improper suppression.

       Although the district court concluded that the Roberts materials were exculpatory

and impeaching and suppressed, the court nonetheless denied Petitioner relief on grounds

that Petitioner failed to establish the third Brady element—“material[ity]” of the withheld

Roberts materials—the element to which we now turn. Juniper, 2013 WL 1333513, at

*17.




       7
         We have repeatedly rebuked the Commonwealth’s Attorney and his deputies and
assistants for failing to adhere to their obligations under Brady. See Wolfe II, 691 F.3d at
423 (“lambast[ing]” Assistant Commonwealth’s Attorney for “not produc[ing] evidence to
a criminal defendant unless he first deems it to be ‘material[]’ and credib[le]”); Muhammad
v. Kelly, 575 F.3d 359, 370 (4th Cir. 2009) (refusing to “condone” suppression of
exculpatory and impeaching evidence by prosecution, notwithstanding that such evidence
was not material, because “[a]s a matter of practice, the prosecution should err on the side
of disclosure, especially when a defendant is facing the specter of execution”). We find it
troubling that, notwithstanding these rebukes, officials in the Commonwealth’s Attorney’s
office continue to stake out positions plainly contrary to their obligations under the
Constitution.


                                             22
                                             B.

       The Supreme Court has held that suppressed, exculpatory evidence is “material” if

it “could reasonably be taken to put the whole case in such a different light as to undermine

confidence in the verdict.” Kyles v. Whitley, 514 U.S. 419, 435 (1995). Put differently, to

establish materiality, a petitioner must show that “‘there is a reasonable probability’ that

the result of the trial would have been different if the suppressed documents had been

disclosed to the defense.” Strickler v. Greene, 527 U.S. 263, 289 (1999). Under this

standard, “[t]he question is not whether the defendant would more likely than not have

received a different verdict with the evidence, but whether in its absence he received a fair

trial, understood as a trial resulting in a verdict worthy of confidence.” Kyles, 514 U.S. at

434 (emphasis added). Likewise, the materiality inquiry “is not a sufficiency of the

evidence test[,]” and therefore “[a] defendant need not demonstrate that after discounting

the inculpatory evidence in light of the undisclosed evidence, there would have been

enough left to convict.” Id. at 434–35. Additionally, withheld evidence should be

“considered collectively, not item by item.” Id. at 436–37.

       Applying this test, the district court concluded that Petitioner failed to plausibly

allege that the withheld Roberts evidence was material because that evidence “cannot

unsettle certain basic facts about the murders.” Juniper, 2013 WL 1333513, at *17. In

particular, the district court emphasized that Petitioner’s DNA and thumbprint were on the

handle and blade, respectively, of the knife used to stab Keshia. Id. And the district court

pointed out that the first 911 call reporting shots at Keshia’s apartment was registered at

12:44 p.m., a fact which “cannot [be] unsettle[d]” by other witnesses’ testimony that they


                                             23
heard shots later. Id. at *18. Finally, the court stated that Petitioner’s “conduct and

statements after the killings are additional strong evidence of his guilt.” Id.

       The district court did not apply the proper legal standard in determining whether

Petitioner alleged or established sufficient facts regarding materiality to warrant an

evidentiary hearing. We reach this conclusion for several reasons. First, the district court

failed to “construe facts in the light most favorable to the plaintiff . . . and draw all

reasonable inferences in his favor.” Oberg, 745 F.3d at 136 (internal quotation marks

omitted). For example, the district court said it “stretches the imagination” to believe that

the person the Roberts saw leaving Keshia’s apartment between 1:00 and 2:30 p.m. was

the murderer or also involved in the murders because the police received the first call

reporting gunshots at Keshia’s apartment at 12:44 p.m. Juniper, 2013 WL 1333513, at

*17. But as described in the petition and further detailed in the 911 “Event Chronology”

produced in response to the district court’s discovery order, the officers who responded to

the 12:44 p.m. call surveyed the complex and spoke with the residents of the apartment

below Keshia’s who reported that they “did not hear any gun shots.” J.A. 1003, 1166. The

officers, therefore, concluded the call to be a false report. And the petition alleged that at

least three disinterested witnesses—Wendy and Jason Roberts and Kevin Waterman—

heard sounds resembling gunshots after 1:00 p.m. Id. at 997–98. Additionally, in a fact

not mentioned in the district court’s materiality analysis, Investigator Jones’s notes of

Wendy Roberts’s statement on the day of the murders reported that she saw a woman

resembling Keshia alive and arguing with a black male who was not Petitioner between

12:30 and 12:45 p.m. Viewing these facts in the light most favorable to Petitioner, the


                                             24
murders plausibly occurred after 1:00 p.m., at the time the Roberts saw the unidentified

individual fleeing Keshia’s apartment.

       Second, the district court failed to properly account for the impeachment value of

the withheld Roberts statements.         In determining whether “‘there is a reasonable

probability’ that the result of the trial would have been different[,]” Strickler, 527 U.S. at

289, a court must consider “the aggregate effect that the withheld evidence would have had

if it had been disclosed[,]” Smith v. Sec’y, Dep’t of Corr., 572 F.3d 1327, 1347 (11th Cir.

2009). In order to determine “the aggregate effect” of the withheld evidence, the court

must both “add[] to the weight of the evidence on the defense side . . . all of the undisclosed

exculpatory evidence” and “subtract[] from the weight of the evidence on the prosecution’s

side . . . the force and effect of all the undisclosed impeachment evidence.” Id.

       Here, the district court failed to “subtract” from the weight of the evidence on the

prosecution’s side the “force and effect” of the impeachment value of the withheld Roberts

materials. In particular, notwithstanding the district court’s conclusion that the Roberts’s

2004 statements “flatly contradicted those of the prosecution’s key witnesses: Rashid,

Mings, and Murray,” Juniper, 2013 WL 1333513, at *14, the district court nonetheless

relied on Rashid’s, Mings’s, and Murray’s testimony to hold that the withheld evidence

was not material. For example, the district court appealed to Petitioner’s “conduct and

statements after the killings [as] additional strong evidence of his guilt,” even though the

testimony regarding Petitioner’s incriminating conduct and statements came from Rashid,

Mings, and Murray. Id. at *17. Likewise, the district court relied on the first 911 caller’s

report of hearing gunshots at Keshia’s apartment an hour earlier as definitive evidence that


                                              25
the murders occurred before 1:00 p.m. Id. However, according to the facts adduced at

trial, the petition, and Deputy Commonwealth Attorney Evans’s affidavit, that call was

made by Bowser, who did not personally hear the alleged gunshots, but instead had

received the information fourth-hand—i.e., through Mings by way of Murray, who in turn

relied on Rashid’s statement that she had heard gunshots when she left Keshia’s apartment

earlier in the morning. And again, Rashid’s, Mings’s, and Murray’s testimony was subject

to impeachment by the Roberts’s statements. The district court, therefore, improperly

failed to “subtract” the full force and effect of the impeachment value of the withheld

Roberts evidence. Smith, 572 F.3d at 1347.

       Third, the district court improperly made credibility determinations based on the

written record. In particular, the district court refused to credit Wendy’s statement to

Investigator Jones that she saw a woman resembling Keshia alive between 12:30 and 12:45

p.m. and the Roberts’s and Waterman’s statements that they heard sounds resembling

gunshots after 1:00 p.m. The district court reasoned that crediting these statements would

require accepting them “over the word of people who claim to have seen the petitioner

either at or leaving the crime scene with a gun” before 12:44 p.m. Juniper, 2013 WL
1333513, at *18. But in determining whether a petitioner is entitled to relief under Section

2254 based on undisclosed exculpatory evidence, “credibility should be assessed on the

basis of an in-court hearing where the judge can see and hear the witnesses.” Williams,
623 F.3d at 1266; Wolfe I, 565 F.3d at 170 (holding that district court applied improper

legal standard in denying habeas petitioner’s request for evidentiary hearing when it found

affidavit attached to complaint “not credible”).


                                             26
       Viewing the withheld Roberts evidence in the light most favorable to Petitioner,

disregarding the testimony by Rashid, Mings, and Murray subject to impeachment by the

Roberts evidence, and resolving all credibility determinations in Petitioner’s favor—as we

must in determining whether Petitioner is entitled to an evidentiary hearing—the only fact

on which the district court properly relied in concluding that the withheld Roberts evidence

was not material is the knife handle and blade bearing Petitioner’s DNA and thumbprint,

respectively. Accordingly, we must determine whether the exculpatory value of the

withheld Roberts materials, when evaluated relative to the inculpatory value of the knife

blade and handle, would “put the whole case in such a different light as to undermine

confidence in the verdict.” Kyles, 514 U.S. at 435; see also Smith, 572 F.3d at 1347 (“Once

the evidence on the scales is adjusted to take into account the combined force and effect of

the undisclosed evidence favorable to the defense, the standard that is applied is . . . whether

what is left on both sides of the scale after adjusting for the withheld evidence creates a

reasonable probability that a jury would acquit, and a reasonable probability is one

sufficient to undermine our confidence in the guilty verdict.”).

       To be sure, the knife handle and blade provided strong evidence of Petitioner’s guilt.

See Strickler, 527 U.S. at 293 (holding withheld impeachment evidence not material when

“there was considerable forensic and other physical evidence linking petitioner to the

crime”).   But the forensic evidence did not uniformly inculpate Petitioner.              Most

significantly, although the forensic evidence linked Petitioner to the knife used to stab

Keshia, it did not link Petitioner to the gun used to kill Keshia and the other three victims.

On the contrary, law enforcement officers never recovered the gun, and could not identify


                                              27
any prints of value on the cartridges or cartridge casings. Indeed, the only forensic evidence

related to the gun—the unidentified print of value on the ammunition box—did not point

to Petitioner as the triggerman. Because the prosecution did not introduce any forensic

evidence linking Petitioner to the gun, no forensic evidence directly linked Petitioner to the

murders of the three victims who were not stabbed. 8 Likewise, although Petitioner’s DNA

appeared on a cigarette butt at the threshold of Keshia’s apartment, a cigarette butt on the

bed adjacent to the victims bore the DNA of an unidentified individual. And given

Petitioner’s admitted frequent presence in Keshia’s apartment, including on the morning

of the murders, finding Petitioner’s DNA on items in and around the apartment does not

irrefutably prove he committed the murders.

       Whereas the forensic evidence inculpating Petitioner was strong, but not

unassailable, the withheld Roberts materials—viewed in the light most favorable to

Petitioner—had significant exculpatory value.           First, Wendy’s statement to the

investigators and identification of a different individual in the photo array would have

allowed Petitioner to mount an “other suspect” defense. Courts have long recognized that

“new evidence suggesting an alternate perpetrator is ‘classic Brady material.’” Williams,
623 F.3d at 1265 (9th Cir. 2010) (quoting Boyette v. Lefevre, 246 F.3d 76, 91 (2d Cir.

2001)); Hart, 798 F.3d at 588 n.1. To that end, courts have found withheld evidence


       8
        Testimony by Rashid, Murray, and Mings placed a firearm in Petitioner’s hands at
the crime scene. However, as the district court recognized, that testimony is subject to
impeachment by the withheld Roberts materials, Juniper, 2013 WL 1333513, at *14, and
therefore is not properly considered when determining whether Petitioner is entitled to an
evidentiary hearing.


                                             28
material when the evidence pointed to a different individual as perpetrating the convicted

offense. For example, in Clemmons v. Delo, 124 F.3d 944 (8th Cir. 1997), the Eighth

Circuit concluded that an inter-office investigative report in which an investigator stated

that a witness had identified another individual as perpetrating the crime was material. Id.

at 947, 950–53; see also Kyles, 514 U.S. at 441–42 (holding withheld statements of

witnesses material when statements described perpetrator who did not resemble

defendant); Dennis v. Sec’y, Penn. Dep’t of Corr., 834 F.3d 263, 302 (3d Cir. 2016) (en

banc) (holding withheld investigative statement that eyewitness had identified perpetrator

as attending different school than defendant was material); Castleberry v. Brigano, 349
F.3d 286, 295 (6th Cir. 2003) (holding withheld statement by victim describing assailant

that differed in appearance from defendant material); United States v. Curry, 57 F.3d 1071,

1995 WL 331471, at *1 (6th Cir. 1995) (table) (“Goen’s statement that directly contradicts

Robinson’s identification raises a reasonable doubt concerning the defendant’s possession

of the stolen firearms. It is material in that it identifies another individual in possession of

the guns[.]”); Floyd v. State, 902 So. 2d 775, 784–85 (Fla. 2005) (holding statement by

witness identifying other perpetrators of crime material).

       Second, by establishing that Keshia was alive between 12:30 and 12:45 p.m.,

Wendy’s statement to Investigator Jones, if proven credible, would call into question the

government’s theory that the murders occurred at 11:44 a.m. And when coupled with

Waterman’s statement, the Roberts’s statements indicate that the murders occurred after

2:00 p.m., when Petitioner had already left Keshia’s apartment. Courts have found

withheld evidence material when the evidence undermined the government’s theory as to


                                              29
when a petitioner committed a crime. Dennis, 834 F.3d at 295-96 (holding that time-

stamped receipt calling into question eyewitness’s testimony that the petitioner was in the

vicinity of the crime scene at the time of the crime was material because it “would have

necessarily bolstered [the petitioner’s] alibi defense narrative and ‘put the whole case . . .

in a different light’”); Bies v. Sheldon, 775 F.3d 386, 401 (6th Cir. 2014) (“The undisclosed

contradictory evidence suggesting that [the victim] was in fact alive much later in the

evening could have been used by the defense to disrupt the State’s timeline and narrative

of the crime.”); D’Ambrosio v. Bagley, 527 F.3d 489, 498–99 (6th Cir. 2008) (holding that

police report stating that witness saw victim alive “the night after” the alleged murder was,

in conjunction with other withheld evidence, material).

       Third, the withheld evidence “would have raised opportunities to attack . . . the

thoroughness and even the good faith of the investigation.” Kyles, 514 U.S. at 445

(concluding withheld evidence describing potential alternative perpetrator was material, in

part because it could have been used to cast doubt on adequacy of government’s

consideration of alternative suspects). Had Petitioner’s attorneys known that Wendy

identified an alternative perpetrator, they could have raised doubts about the thoroughness

of the investigation by questioning whether the police adequately pursued that alternative

suspect, and if they did not, why they did not. See Dennis, 834 F.3d at 302 (explaining that

had defendant received withheld evidence of witness’s inconsistent statements to police,

“defense counsel could have highlighted the investigatory failures for the jury”); Bies, 775
F.3d at 401 (finding withheld evidence that witnesses identified alternative perpetrators

material because, in part, defense could have pointed to government’s failure to pursue


                                             30
alternative suspects as evidence that “the ‘investigation [w]as shoddy’” (quoting Kyles, 514
U.S. at 445)).

       Fourth, the withheld evidence was not cumulative of other evidence. Cf. Johnson

v. Folino, 705 F.3d 117, 129 (3d Cir. 2013) (“Suppressed evidence that would be

cumulative of other evidence . . . is generally not considered material for Brady purposes.”).

On the contrary, Petitioner lacked any factual basis to assert an alternative perpetrator

defense at trial. Likewise, the Roberts’s statements provided new avenues for impeaching

the prosecution’s key witnesses. For example, Wendy’s statement that Keshia was still

alive at 12:30 p.m. directly undermined Rashid’s, Murray’s, and Mings’s testimony that

the murder occurred at 11:45 p.m. To be sure, Petitioner had already impeached Rashid,

Murray, and Mings on other grounds, but this new line of impeachment, based on

statements by allegedly disinterested witnesses, would have cast their testimony in a

different light by “seriously undermin[ing] the testimony of . . . key witness[es].” Id.; see

also Dennis, 834 F.3d at 300 (“[W]e have granted habeas relief on the basis of a ‘significant

difference’ between the suppressed impeachment and other types of impeachment evidence

used at trial.”); United States v. Wilson, 481 F.3d 475, 480–81 (7th Cir. 2007) (explaining

that “evidence that provides a new basis for impeachment is not cumulative and could well

be material” and finding that withheld evidence providing new basis for impeachment of

key witness was material).

       Finally, Petitioner’s trial counsel could have used the investigative notes of the

Roberts’s statements to pursue evidence of Petitioner’s innocence that could have been

used at trial. For example, had they known of the Roberts’s statements and Wendy’s


                                             31
identification of an alternative perpetrator, they could have interviewed the Roberts and

searched for the individual Wendy reported seeing in repeated arguments with Keshia,

including after the murders allegedly occurred. See Williams, 623 F.3d at 1268 (holding

withheld exculpatory evidence material when evidence could have “le[]d to evidence

material to [the petitioner’s] culpability”).

       In light of the foregoing, we do not believe the inculpatory value of the knife handle

and blade is so great as to preclude the Roberts evidence, if found to be sufficiently credible

during an evidentiary hearing, from “put[ting] the whole case in such a different light as to

undermine confidence in the verdict.” Kyle, 514 U.S. at 435. Accordingly, the district

court abused its discretion in dismissing Petitioner’s Brady claim premised on the withheld

Roberts materials without holding an evidentiary hearing. See Burgess v. Comm’r, Ala.

Dep’t of Corr., 723 F.3d 1308, 1320 (11th Cir. 2013) (holding that a district court abuses

its discretion in denying a habeas petitioner an evidentiary hearing “where ‘such a hearing

could enable an applicant to prove the petition’s factual allegations, which, if true, would

entitle the applicant to federal habeas relief.’” (quoting Schriro v. Landrigan, 550 U.S. 465,

474 (2007))); Murphy v. Johnson, 205 F.3d 809, 816 (5th Cir. 2000) (“To find an abuse of

discretion that would entitle Murphy to an evidentiary hearing, we must find that the state

did not provide him with a full and fair hearing and we must be convinced that if proven

true, his allegations would entitle him to relief.”); cf. Walker v. True, 399 F.3d 315, 327

(4th Cir. 2005) (explaining that Townsend holds that “[w]here the facts are in dispute, the

federal court in habeas corpus must hold an evidentiary hearing if the habeas applicant did

not receive a full and fair evidentiary hearing in a state court” (some emphasis removed)).


                                                32
       That we conclude the district court erred in denying Petitioner’s request for an

evidentiary hearing does not mean that Petitioner’s Brady claim premised on the withheld

Roberts materials will ultimately succeed. After having the opportunity to assess the

credibility of the relevant witnesses, the district court may conclude that the Roberts’s

recollections of the events surrounding the murders are not sufficiently credible; are

sufficiently distinguishable from Rashid’s, Mings’s, and Murray’s testimony as to be non-

impeaching; or otherwise fail to “put the whole case in such a different light as to

undermine the confidence in the verdict.” Kyle, 514 U.S. at 435. Likewise, the district

court may conclude, after receiving evidence from the parties, that the withheld Roberts

materials would not have “le[]d to evidence material to [Petitioner’s] culpability.”

Williams, 623 F.3d at 1268. And the district court may conclude, after receiving testimony

from Deputy Commonwealth’s Attorney Evans, Detective Conway, and other state

officials, that notwithstanding the prosecution’s troubling disregard of its obligations under

Brady, the prosecution did not withhold other evidence related to or supporting the Roberts

statements warranting further investigation. But those determinations should not—and

cannot—be made in the absence of an evidentiary hearing. 9


       9
         Petitioner also seeks the opportunity for “fuller development of the evidence,”
Appellant’s Br. at 20, which we construe as a request to conduct additional discovery on
his Brady claim. Under Rule 6(a) of the Rules Governing Section 2254 Cases in the United
States District Court, a district court may authorize discovery upon a showing of “good
cause” by a petitioner. “‘[G]ood cause’ will exist when ‘specific allegations before the
court show reason to believe that the petitioner may, if the facts are fully developed, be
able to demonstrate that he is . . . entitled to relief.’” Wolfe I, 565 F.3d at 165 n.36 (2009)
(quoting Bracy v. Gramley, 520 U.S. 899, 908–09 (1997)). On remand, the district court
may consider whether the withheld exculpatory and impeaching evidence produced as a


                                              33
                                               III.

       Without question, the perpetrator of the Stephens’s murders committed a heinous

crime and should be vigorously pursued and prosecuted. However, the prosecution’s

pursuit of justice must keep faith with the principles of due process that separate societies

that adhere to the rule of law from those that do not. The withheld Roberts materials were

exculpatory and “impeaching evidence that was unquestionably subject to disclosure under

Brady.” Wolfe II, 691 F.3d at 423 (internal quotation omitted). By failing to disclose such

evidence before trial—and unjustifiably continuing to resist its disclosure for years

thereafter—“the prosecution arrogated to itself a central function belonging to the criminal

jury and pursued its role as adversary to the exclusion of its role as architect of a just trial.”

United States v. Jernigan, 492 F.3d 1050, 1056–57 (9th Cir. 2007).                      In such

circumstances—and in light of the conflicting and unresolved facts bearing on the

materiality of the Roberts materials—the district court should not have disposed of

Petitioner’s Brady claim without holding an evidentiary hearing.

                                                      VACATED, IN PART, AND REMANDED




result of its limited grant of discovery, coupled with Deputy Commonwealth Attorney
Evans’s and Detective Conway’s affidavits and any evidence adduced during the
evidentiary hearing, warrant authorizing additional discovery. The district court also, of
course, may reconsider its previous rulings on any related issues.

                                               34